                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 JASON S. STALBAUM,


                            Plaintiff,

 v.                                                  Case No. 19-CV-111-JPS

 ULTIMATE MEDICAL ACADEMY,                                         ORDER

                            Defendant.


       On October 22, 2019, the parties filed a joint stipulation of dismissal

of this action with prejudice and without costs assessed to any party.

(Docket #22). The Court will adopt that stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #22) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 24th day of October, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




  Case 2:19-cv-00111-JPS Filed 10/24/19 Page 1 of 1 Document 23
